Citation Nr: 1527652	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-33 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, including an adjustment disorder with anxiety and depression.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran served on active naval duty from July 1976 to July 1996.

This appeal to the Board of Veterans' Appeals (Board) is from February 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) was raised in the Veteran's February 2015 Statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board lacks jurisdiction and refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required to ensure the Veteran receives every possible consideration.

A January 2015 letter from the Office of Personnel Management indicates that the Veteran may have filed a claim with the Social Security Administration (SSA).  As records held by a federal agency are in the constructive possession of VA, VA must make efforts to obtain any SSA records and associate them with the Veteran's claims file.

The record also appears to be missing part of a statement submitted by the Veteran that was received by VA in December 2009.  See December 2009 Statement (missing several subsections).  VA should make efforts to locate the missing page or give the Veteran the opportunity to resubmit the document.

Regarding the Veteran's claims for service connection for adjustment disorder with anxiety and depression and for PTSD, it is not clear which or how many psychiatric diagnoses the Veteran has had since filing his claims in November 2009 and October 2010.  The record contains multiple diagnoses.  See, e.g., July 2009 VA Treatment Records (diagnosing prolonged posttraumatic stress); November 2009 VA Treatment Records (diagnosing chronic PTSD based in part on complaints involving avoidance); February 2010 VA Psychiatric Examination (finding no PTSD diagnosis due to lack of avoidance symptoms); March 2010 VA Treatment Records (diagnosing adjustment disorder with anxiety and depression); April 2011 VA Psychiatric Examination (diagnosing adjustment disorder with depressed mood and suggesting diagnosis of substance-induced mood disorder). 

As the Board lacks the medical expertise to resolve the conflicting medical diagnoses, VA should provide the Veteran with a new VA psychiatric examination and obtain a new opinion regarding the nature and etiology of any psychiatric disorder diagnosed since the Veteran filed his claims for service connection for PTSD and for depression.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).

Finally, the Veteran has identified multiple incidents as PTSD stressors; however, VA has not attempted to verify each of them.  See February 2014 DPRIS Response (verifying fatalities after aircrew ejection on the deck of the U.S.S. Enterprise).  But see April 2010 Statement (identifying the death of a U.S. Marine who jumped overboard in 1979 from the U.S.S. Midway while the Veteran was off the coast of Iran dealing with 50 hostages); January 2011 Statement (reporting having been stationed in the "line of death" off the coast of Libya); April 2013 Statement (identifying deaths of brothers in 1982 and 1983 and death of an inmate between 1989 and 1991 as additional stressors).  VA should attempt to verify each of the Veteran's asserted stressors prior to providing the Veteran with an additional VA psychiatric examination.

The Veteran has also claimed that his low back disorder was caused or aggravated by his service-connected knee disorders.  On remand, a medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since February 2014.

2.  Undertake efforts to verify EACH of the Veteran's reported in-service stressors, including the death of inmate Griffin during the Veteran's active service as a corrections counselor; the death of a U.S. Marine who jumped overboard in 1979 from the U.S.S. Midway while the Veteran was off the coast of Iran dealing with 50 hostages; having been stationed in the "line of death" off the coast of Libya, etc.  Please review the Veteran's 21-0781 for additional claimed stressors and details; his VA Forms 21-4138 dated April 27, 2010, April 1, 2013, and April 2, 2013; and the statement from K.P. received March 4, 2011.   

3.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

4.  Make arrangements to obtain the Veteran's complete treatment records from any private treatment providers, including psychologist R.D. at Behavior Management Systems, dated since January 2009.  

5.  The record appears to be missing part of a statement submitted by the Veteran that was received by VA in December 2009.  See December 2009 Statement (missing several subsections).  Make efforts to locate the missing page or give the Veteran the opportunity to resubmit the document.

6.  After the above records have been obtained to the extent possible, arrange for a VA psychiatrist to review the Veteran's claims folder and examine him.

The examiner should be provided with a list of the Veteran's verified stressors.

The examiner should identify all acquired psychiatric disorders that have been present since November 2009 (i.e., PTSD, depression, anxiety, adjustment disorder, etc.).  If the examiner disagrees with any of the psychiatric diagnoses of record, s/he should provide a detailed explanation as to why.

In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressors described by the Veteran.  In particular, the examiner MUST consider the in-service March 1995 Dizziness Questionnaire wherein the Veteran endorsed depression or unusual stress and his statements regarding the duration of his symptoms.  See February 2010 VA Psychiatric Examination (reporting nightmares since 1996); January 2011 Statement (reporting onset of depressive symptoms after deaths of brothers in 1982 and 1983); November 2013 Substantive Appeal (reporting continuing depressive symptoms after 1996).  The examiner must also acknowledge the Veteran's statements that he became depressed during service as a result of the deaths of his two brothers, as well as the statements from E.W. and T.C. (the Veteran's wife) concerning their observations of the Veteran's behavior.

If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met and comment upon the link between any stressor(s) and the Veteran's symptoms.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

If an opinion cannot be given without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or the examiner (does not have the knowledge or training).

7.  Arrange for a VA orthopedic examiner to review the Veteran's claims folder.

The examiner should identify all lumbar spine diagnoses that have been present since March 2010 (i.e., degenerative joint disease, muscle strain, myofascial pain, etc.).  If the examiner disagrees with any of the diagnoses of record, s/he should provide a detailed explanation as to why.

In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its clinical onset during active service or is otherwise related to any in-service disease, event, or injury.  The examiner MUST consider the Veteran's in-service report of back pain, diagnosed as muscle strain.  See October 1970 Naval Regional Medical Center Treatment Records.

The examiner should also provide opinions for EACH diagnosed condition regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder is (a) proximately due to, or (b) chronically aggravated by the Veteran's service-connected cervical spine disorder and/or his service-connected knee disabilities.  The examiner must address the Veteran's assertion that walking with a disturbed gait aggravated his lumbar spine disorder(s).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

If the examiner determines that an examination of the Veteran is required in order to provide the requested opinion(s), then the Veteran should be scheduled for an appropriate examination.

If an opinion cannot be given without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or the examiner (does not have the knowledge or training).

8.  Finally, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

